Citation Nr: 1703298	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  10-00 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a respiratory disorder, to include asbestosis.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1965 to November 1966.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Service connection for a low back condition, for asbestosis, and for arthritis of the left elbow was denied in a December 2008 rating decision (notice was issued in January 2009).  In a February 2010 rating decision, service connection was granted and an initial noncompensable rating was assigned for bilateral hearing loss.  The Veteran appealed each of these determinations.  In April 2010, he testified at a hearing before a Decision Review Officer.

In August 2012, the Board granted service connection for arthritis of the left elbow.  That issue accordingly is no longer on appeal.  The three remaining appellate issues were remanded by the Board for additional development.  A January 2014 rating decision increased the initial rating for bilateral hearing loss to 30 percent effective June 5, 2013, as a result of this development.  In July 2014, the Board once again remanded all appellate issues for additional development.  The bilateral hearing loss issue is no longer on appeal because the Veteran subsequently conveyed that he did not wish to pursue it any further.  Review of the Veteran's claims file (now entirely electronic, as the paper claims file has been scanned into that format) at this time shows that Board adjudication with respect to the two remaining appellate issues cannot proceed.  Unfortunately, this matter is REMANDED for a third time.


REMAND

Although the delay entailed by yet another remand is regrettable, the Board cannot adjudicate the Veteran's claim for service connection for a low back disorder or for a respiratory disorder, to include asbestosis, without additional development.  This development is necessary to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  Indeed, VA has a duty to assist him in substantiating the benefits sought.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board's July 2014 remand, as set forth in detail therein, included directives crafted to ensure that this duty was satisfied.  Compliance with them, as such, is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).  Yet, as the Veteran's representative noted in May and September 2016 letters, several unfortunately have not been followed here.

The second remand directive concerned procuring deck logs for the USS Hornet and any other documentation potentially relevant to the Veteran going overboard while in port during most of 1966.  All of his outstanding VA treatment records dated from December 2012 to present also were to be procured, per the third directive.  Next, the fourth directive included procuring employment records regarding his exposure to asbestos on the job after service.  There is no indication that any attempt was made to comply with these directives.  They accordingly are set forth anew herein.  The fourth remand directive additionally included procuring a host of private treatment records.  Those from Dr. J.P. were obtained.  Those from Dr. R.K. were not obtained, but all required efforts were made in this regard.  The Veteran identified, but did not provide complete information, for a number of other private physicians and facilities.  He shall be given another chance to do so now.

With respect to a VA medical examination complete with VA medical opinions, the fifth remand directive was for a low back disorder while the sixth was for a respiratory disorder including asbestosis.  The aforementioned letters from the Veteran's representative contain his reports that these actions were completed in 2015 and in 2016 respectively.  No VA examination or opinion reports for a back condition or for a respiratory condition subsequent to the Board's remand are currently available, however.  There additionally is no scheduling documentation or anything else to suggest that such took place.  Clarification in this regard, in any event, is needed.  If a VA medical examination and/or opinion did occur, confirmation that the directives in this regard were met further is needed.  If none occurred, the directives concerning such are set forth anew herein.  

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to all appropriate sources to obtain deck logs for the USS Hornet and any other documentation potentially relevant to a man going overboard while in port from January 1, 1966, to November 23, 1966.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.  

2.  Make as many requests as necessary to obtain all outstanding VA treatment records regarding the Veteran dated from December 2012 to present.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.  

3.  Ask the Veteran either to submit all outstanding private treatment records regarding a low back and/or respiratory disorder, to include asbestosis, or to provide enough information to identify and locate them along with an authorization for their release to VA.  This includes, but is not limited to, those from Dr. F., Dr. W.M., Dr. V.K., Dr. M.G., and Bay Medical Center or Hospital (formerly General Hospital and particularly concerning back surgery in or around 1988).  

This request also includes employment records regarding the Veteran's exposure or lack thereof to asbestos on the job after service.  If he provides information along with authorization, make an initial request with follow-up as necessary.  Associate all documents received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

4.  After completion of all of the above, clarify whether or not the Veteran underwent a VA medical examination complete with VA medical opinions for a low back disorder (reportedly in 2015) and for a respiratory disorder, to include asbestosis (reportedly in 2016), subsequent to the Board's July 2014 remand.  If he did, associate all relevant documentation with the claims file.  Then, ensure that the remand directives were followed (essentially the same as those set forth below-in paragraphs 5 & 6).  Take all appropriate corrective action if they were not followed, and document the claims file accordingly.  

5.  If the Veteran did not undergo a VA medical examination regarding a low back disorder subsequent to the Board's July 2014 remand, arrange for him to do so.  The examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his medical history and current symptoms.  All necessary tests and studies next shall be performed, the results of which shall be included in the report.  The examiner then shall diagnose in the report all low back disorders present.

The examiner next shall opine in the report as to whether each disorder diagnosed is a congenital defect (a congenital condition more or less static in nature), a congenital disease (a congenital condition capable of improving or deteriorating), or an acquired condition.  For each congenital defect, the examiner further shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that there is a superimposed disease or injury related to the Veteran's service.  For each congenital disease, the examiner shall opine as to whether it was at least as likely as not incurred (first manifested) or aggravated (permanently worsened beyond natural progression) during his service.  For each acquired condition, the examiner shall opine as to whether it is at least as likely as not the result of his service.

A clearly and fully articulated rationale (an understandable and thorough explanation) shall be provided for each opinion in the report.  The examiner thus shall discuss medical principles as they relate to the medical and lay (non-medical) evidence.  The Veteran's reports, which shall be taken as true, of a back injury due to falling overboard during service and back problems during service due to rigging netting, grinding and scraping the ship, and performing other manual labor tasks specifically shall be addressed.  A copy of, or at least a citation to, any medical literature referenced finally shall be provided by the examiner.

6.  If the Veteran did not undergo a VA medical examination regarding a respiratory disorder, to include asbestosis, subsequent to the Board's July 2014 remand, arrange for him to do so.  The examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his medical history and current symptoms.  All necessary tests and studies next shall be performed, the results of which shall be included in the report.  The examiner then shall diagnose in the report all respiratory disorders present.  If asbestosis is not diagnosed, the examiner next shall opine in the report as to why not and include a discussion of the medical evidence to the contrary.  

For each disorder diagnosed, the examiner further shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) the result of the Veteran's service.  A clearly and fully articulated rationale (an understandable and thorough explanation) shall be provided for each opinion in the report.  The examiner thus shall discuss medical principles as they relate to the medical and lay (non-medical) evidence.  The Veteran's reports, which shall be taken as true, of exposure to asbestos during service specifically shall be addressed.  So shall his employment after service, for which there is a dispute regarding asbestos exposure.  A copy of, or at least a citation to, any medical literature referenced finally shall be provided by the examiner.

7.  Lastly, readjudicate both of the remaining appellate issues comprising this matter.  Generate a rating decision for any determination is favorable to the Veteran.  For any determination that is unfavorable to him, generate a supplemental statement of the case (SSOC).  Provide a copy of the rating decision and/or SSOC to the Veteran and his representative, and place a copy in the claims file.  Allow them the requisite time period to respond to a SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination, if scheduled, may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  A remand is in the nature of a preliminary order and does not constitute a decision by the Board on the merits of this matter.  38 C.F.R. § 20.1100(b) (2016).

